DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-11, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2003188052 (hereafter, JP ‘052).
With respect to claim 1, JP ‘052 discloses a solid electrolyte capacitor, comprising: a sintered body containing metal (see Drawing 1, element 5 and paragraph [0021], citing sintered metal tantalum); and a conductive polymer layer disposed on the sintered body (see Drawing 1, element 7 and paragraph [0022], citing polythiophene), wherein a ratio (t2/t1) of a thickness (t2) of the conductive polymer layer in an edge portion of the sintered body to a thickness (t1) of the conductive polymer layer in a central portion of the sintered body satisfies 0.35≤ t2/t1≤0.9 (see paragraph [0029], where in a specific example of the embodiment disclosed therein, a center face thickness (tp) = 50 µm and an edge thickness (te) = 30 µm; accordingly, te/tp = 30/50 = .6).  The Office notes that JP ‘052 purports to have tp be equal to te (see 
With respect to claim 2, JP ‘052 discloses that the thickness (t2) of the conductive polymer layer in the edge portion of the sintered body is 3 to 20 µm.  See paragraph [0029], which notes the conductive polymer layer is as thin as 10 µm.
With respect to claim 3, JP ‘052 discloses that the conductive polymer layer comprises polypyrrole, EDOT (3,4-ethylenedioxythiophene), or polyaniline.  See paragraph [0022], citing a polythiophene, and further, paragraph [0031], citing that polymerizing pyrrole provides the same effects.
With respect to claim 7, JP ‘052 discloses that the metal includes one or more selected from a group consisting of tantalum (Ta), aluminum (Al), niobium (Nb), vanadium (V) , titanium (Ti) , and zirconium (Zr).  See paragraph [0021].
With respect to claim 8, JP ‘052 discloses a carbon layer disposed on the conductive polymer layer; and a silver (Ag) layer disposed on the carbon layer.  See paragraph [0033], wherein element 8 is a carbon (graphite) layer and element 9 is a silver paste layer.
With respect to claim 9, JP ‘052 discloses a fabrication method of a solid electrolyte capacitor, comprising operations of: forming a sintered body by sintering a molded body containing metal powder (see paragraph [0021], citing sintered metal tantalum); and forming a conductive polymer layer on the sintered body (see paragraph [0022], citing polythiophene ) to have a ratio (t2/t1) of a thickness (t2) of the conductive polymer layer in an edge portion of the sintered body to a thickness (t1) of the conductive polymer layer in a central portion of the sintered body satisfying 0.35≤ t2/t1≤0.9 (see paragraph [0029], where in a specific example of the embodiment disclosed therein, a center face thickness (tp) = 50 µm and an edge thickness (te) = 30 µm; accordingly, te/tp = 30/50 = .6).  The Office p be equal to te (see paragraph [0019]), but that equality is related to being within the same range (i.e., 10 to 50 µm), not the same exact thickness (see paragraph [0029])
With respect to claim 10, JP ‘052 discloses that the thickness (t2) of the conductive polymer layer in the edge portion of the sintered body is 3 to 20 µm.  See paragraph [0029], which notes the conductive polymer layer is as thin as 10 µm.
With respect to claim 11, JP ‘052 discloses that the conductive polymer layer comprises polypyrrole, EDOT (3,4-ethylenedioxythiophene), or polyaniline.  See paragraph [0022], citing a polythiophene, and further, paragraph [0031], citing that polymerizing pyrrole provides the same effects.
With respect to claim 15, JP ‘052 discloses that the metal includes one or more selected from a group consisting of tantalum (Ta), aluminum (Al), niobium (Nb), vanadium (V) , titanium (Ti) , and zirconium (Zr).  See paragraph [0021].
With respect to claim 16, JP ‘052 discloses a carbon layer disposed on the conductive polymer layer; and a silver (Ag) layer disposed on the carbon layer.  See paragraph [0033], wherein element 8 is a carbon (graphite) layer and element 9 is a silver paste layer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-188052 (hereafter, JP ‘052) in view of JP 2004-47886 (hereafter, JP ‘886).
With respect to claim 4, JP ‘052 fails to teach that the conductive polymer layer comprises any one or more conductive particles of graphene, carbon nanotubes, and carbon black.
JP ‘886, on the other hand, teaches that the conductive polymer layer comprises any one or more conductive particles of graphene, carbon nanotubes, and carbon black.  See paragraph [0060].  Such an arrangement results in the improved conductivity of the conductive polymer. See paragraph [0060].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify JP ‘052, as taught by JP ‘886, in order to improve the conductivity of the conductive polymer.
With respect to claim 6, JP ‘052 fails to teach that the conductive polymer layer comprises any one or more metal oxides of BaTiO3, A1203, SiO2 and ZrO2.
JP ‘886, on the other hand, teaches that the conductive polymer layer comprises any one or more metal oxides of BaTiO3, A1203, SiO2 and ZrO2.  See paragraph [0060].  Such an arrangement results in the improved conductivity of the conductive polymer. See paragraph [0060].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify JP ‘052, as taught by JP ‘886, in order to improve the conductivity of the conductive polymer.
With respect to claim 12, JP ‘052 fails to teach that the conductive polymer layer comprises any one or more conductive particles of graphene, carbon nanotubes, and carbon black.
JP ‘886, on the other hand, teaches that the conductive polymer layer comprises any one or more conductive particles of graphene, carbon nanotubes, and carbon black.  See paragraph [0060].  Such an arrangement results in the improved conductivity of the conductive polymer. See paragraph [0060].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify JP ‘052, as taught by JP ‘886, in order to improve the conductivity of the conductive polymer.
With respect to claim 14, JP ‘052 fails to teach that the conductive polymer layer comprises any one or more metal oxides of BaTiO3, A1203, SiO2 and ZrO2.
JP ‘886, on the other hand, teaches that the conductive polymer layer comprises any one or more metal oxides of BaTiO3, A1203, SiO2 and ZrO2.  See paragraph [0060].  Such an arrangement results in the improved conductivity of the conductive polymer. See paragraph [0060].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify JP ‘052, as taught by JP ‘886, in order to improve the conductivity of the conductive polymer.
Allowable Subject Matter
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claim 17, the prior art fails to teach, or fairly suggest, that the density of conductive particles contained in the conductive polymer layer in an edge portion of the conductive polymer layer is greater than a density of conductive particles contained in the conductive polymer layer in a central portion of the conductive polymer layer, when taken in conjunction with the remaining limitations of claim 17.  Claims 18-20 are allowed by virtue of their dependency from claim 17.
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claims 5 and 13, the prior art fails to teach, or fairly suggest, the amount of conductive particles recited therein, when taken in conjunction with the limitations of each respective base claim and intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848